Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 31, 2022. Claims 1-20 are currently pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, the independent claims 1, 8 and 15 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim(s) 1, 13 and 17 fall within one of the statutory categories?  Yes. The independent claims 1, 13 and 17 are directed to an apparatus, a system, and method.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim(s) is/are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1, similarly to other independent claims 13 and 17, recites a series of steps of transmitting and receiving infrared light signal and determining a direction of the received infrared light signal. The limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “processor”.  That is, other than reciting “processor” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, the “processor” language in the claim encompasses a person is determining a direction of the received infrared light signal and forming a simple judgement of a direction.  The mere nominal recitation of by processor does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person observing the traffic rule at an intersection could give directions to a driver based on the traffic light conditions.  The mere nominal recitation that the transmitting is being executed does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process.
	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

The claim recites additional elements of transmitting and receiving infrared light data from other vehicles; however, the transmitting and receiving step are recited at a high level of generality (i.e. as a general means of gathering vehicle data and transmitting the data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The Claim(s) does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The transmitting step is performing using a generic and conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
CONCLUSION
Since claims 1, 13 and 17 is/are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, the claim(s) is directed towards non-statutory subject matter. 
Claims 2-12, 14-16 and 18-20 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Al-Stouhi et al. US2019/0069051 (“Al-Stouhi”).

Regarding claim(s) 1. Al-Stouhi discloses a system, mounted on a first vehicle, in traffic comprising a plurality of vehicles, for identifying a second vehicle proximate to the first vehicle, the system comprising: 
a wireless transmitter configured to transmit a first wireless message comprising a first wireless address of the first vehicle; an infrared light pulse emitter configured to emit a first infrared light pulse; 
a wireless receiver configured to receive a second wireless message from the second vehicle, the second wireless message indicating a second wireless address of the second vehicle; an infrared detector configured to detect a second infrared light pulse from the second vehicle (para. 40, FIG. 1A, the first vehicle 106 and the second vehicle 108 can “see” or observe the target 114 utilizing respective sensors, which will be discussed in further detail herein with FIG. 1B. As shown in FIG. 1A, the first vehicle 106 emits a sensor pulse 116 towards the target 114, which produces sensor data about the target 114 from the perspective of the first vehicle 106. Similarly, the second vehicle 108 emits a sensor pulse 118 towards the target 114. Para. 54, Illustrative examples of active sensors include, but are not limited to, LIDAR, RADAR, sonar, and infrared. A passive sensor detects and responds to some type of input from the physical environment. For example, passive sensors gather sensor data through the detection of vibrations, light, radiation, heat, among others. Illustrative examples of passive sensors include, but are not limited to, photographic (e.g., vision), thermal, electric field sensing, and infrared. It is understood that some types of sensors can be both active and passive sensors, for example, infrared sensors.); and
 a processor in the first vehicle; the processor configured to: cause the wireless transmitter to transmit the first wireless message; cause the infrared light pulse emitter to emit the first infrared light pulse simultaneously with the first wireless message, such that the first infrared light pulse is emitted while the first wireless message is being transmitted (para. 38, the first vehicle 106 is equipped with a vehicle-to-vehicle (V2V) transceiver 110 that can exchange messages and information with other vehicles, users, or infrastructures that are operable for computer communication with the first vehicle 106. Para. 66, Para. 87-Para. 88); 
cause the wireless receiver to receive the second wireless message, and to determine, from the second wireless message, the second wireless address; cause the infrared detector to detect, simultaneously with the second wireless message, the second infrared light pulse; and associate, according to the second wireless message, the second wireless address with the second vehicle (Para. 88, Localization will now be discussed in more detail with reference to FIG. 6B. FIG. 6B is exemplary traffic scenario 618 for localization using synchronized vehicle sensor data acquisition according to an exemplary embodiment, similar to FIG. 6A, but including a target 606.).

Regarding claim(s) 2. Al-Stouhi discloses wherein the infrared detector comprises a camera sensitive to infrared light (para. 50, the sensing circuitry 130 can include vision sensors (e.g., cameras) for capturing image or video information. In other embodiments, the sensing circuitry 130 can include ranging sensors (e.g., LIDAR, RADAR) for capturing distance or speed information.).

Regarding claim(s) 3. Al-Stouhi discloses wherein the first infrared light pulse is emitted with azimuthal symmetry (Para. 85, The first vehicle 106 also has a relative position defined by its own coordinate frame, namely, a first vehicle coordinate frame 610 (X.sub.106, Y.sub.106). When the first vehicle 106 detects the second vehicle 108a and/or the third vehicle 108b, the first vehicle 106 can determine relative positions of the second vehicle 108a and/or the third vehicle 108b relative to the first vehicle 106 in the first vehicle coordinate frame 610. Similarly, the second vehicle has a second vehicle coordinate frame 612 (X.sub.108a, Y.sub.108a), and the third vehicle has a third vehicle coordinate frame 614 (X.sub.108b, Y.sub.108b).).

Regarding claim(s) 5. Al-Stouhi discloses wherein the infrared detector is sensitive to both infrared and visible light (para. 54, passive sensors gather sensor data through the detection of vibrations, light, radiation, heat, among others. Illustrative examples of passive sensors include, but are not limited to, photographic (e.g., vision), thermal, electric field sensing, and infrared. It is understood that some types of sensors can be both active and passive sensors, for example, infrared sensors.).

Regarding claim(s) 6. Al-Stouhi discloses wherein the infrared detector is configured to form an image that includes both the second vehicle and the second infrared light pulse (para. 38, In FIG. 1A, the first vehicle 106 can transmit, receive, and/or exchange communications including data, messages, images, and/or other information with other vehicles, user, or infrastructures, using DSRC. In particular, the first vehicle 106 is equipped with a vehicle-to-vehicle (V2V) transceiver 110.)

Regarding claim(s) 7. Al-Stouhi discloses wherein the infrared detector is configured to determine an angle or direction of the second infrared light pulse (para. 40, each vehicle “sees” and senses the target 114 from different perspectives (e.g., locations and angles), different times, and at different rates as required by the processing power of each vehicle and each sensor.).

Regarding claim(s) 8. Al-Stouhi discloses a visible light camera configured to image the second vehicle at the same time that the infrared detector detects the second infrared light pulse (para. 56, example of sensor data capture using the sensor unit 126 will now be discussed. As mentioned above, the local clock 132 is synchronized with the global time signal (e.g., PPS signal) from the global positioning source 141. The processor 134 and/or the sensor interface 128 generates a number of sensor trigger pulses per clock cycle (i.e., per second according to the PPS signal). Each sensor trigger pulse actuates the sensing circuitry 130 (e.g., transmitting the sensor pulse 116) and thereby actuates capture of a data frame.)

Regarding claim(s) 9 Al-Stouhi discloses a camera sensitive to visible light wherein: the infrared detector is configured to detect the second infrared light pulse and to form an infrared image indicating an arrival direction of the second infrared light pulse; and the camera is configured to form a visible light image that includes the second vehicle (para. 50, sensing circuitry 130 can include vision sensors (e.g., cameras) for capturing image or video information. In other embodiments, the sensing circuitry 130 can include ranging sensors (e.g., LIDAR, RADAR) for capturing distance or speed information.).

Regarding claim(s) 10. Al-Stouhi discloses determine, according to a position of the second infrared light pulse on the infrared image, a particular direction toward the second vehicle relative to the first vehicle; and determine which particular vehicle, of the plurality of vehicles, is located at the particular direction, relative to the first vehicle (para. 85, Each vehicle can be defined in space in an absolute position (i.e., global reference frame) and a relative position (i.e., local reference frame). In FIG. 6A, the first vehicle 106 has an absolute position defined by a global reference frame 608 that is earth-fixed (X.sub.n, Y.sub.n).)

Regarding claim(s) 11. Al-Stouhi discloses wherein the first wireless message includes a request for other vehicles to transmit another wireless message and simultaneously emit another infrared light pulse (para. 38, the V2V transceiver 110 can communicate with the second vehicle 108 via a V2V transceiver 112. As will be discussed herein, the first vehicle 106 and the second vehicle 108, using the V2V transceiver 110 and the V2V transceiver 112, can transmit sensor data to one another acquired by each respective vehicle).

Regarding claim(s) 12. Al-Stouhi discloses wherein the first vehicle is an autonomous or semi-autonomous vehicle and the second vehicle is an autonomous or semi-autonomous vehicle, wherein a semi-autonomous vehicle is a human-driven vehicle comprising an automatic emergency intervention system (para. 32, The term “vehicle” can also refer to an autonomous vehicle and/or self-driving vehicle powered by any form of energy. The autonomous vehicle can carry one or more human occupants. Further, the term “vehicle” can include vehicles that are automated or non-automated with pre-determined paths or free-moving vehicles.).

Regarding claim(s) 13, 17. Al-Stouhi discloses a method for a first vehicle to identify a second vehicle among a plurality of vehicles in traffic (fig. 1B and para. 2, exchange using wireless vehicle communication, for example, Vehicle-to-Vehicle (V2V), ) the method comprising: 
emitting, by the first vehicle, a first plurality of infrared light pulses, the first plurality of infrared light pulses (para. 54, the sensor unit 126 can also include sensors classified as active sensors or passive sensors… passive sensors include, but are not limited to, photographic (e.g., vision), thermal, electric field sensing, and infrared. It is understood that some types of sensors can be both active and passive sensors, for example, infrared sensors.) including an encoded first wireless address or identification code associated with the first vehicle (Para. 67, . A transmission interval, as used within this description, is a period of time between transmission and/or communication of sensor data from the sensor unit 126 to the second vehicle 108); 
receiving, by the first vehicle, a second plurality of infrared light pulses, the second plurality of infrared light pulses including an encoded second wireless address or identification code associated with the second vehicle (para. 67, from the sensor unit 154 to the first vehicle 106. In other embodiments, the transmission interval can be a period of time from transmission of a sensor trigger pulse that actuates the sensor unit 126 and a period of time from transmission of a sensor trigger pulse that actuates the sensor unit 154.); 
determining, by the first vehicle, according to a direction of the second plurality of infrared light pulses, which particular vehicle, of the plurality of vehicles in traffic, is associated with the second wireless address or identification code (para. 84, FIG. 6A can include one or more components shown in FIGS. 1A and 1B. A traffic scenario 600 includes a first vehicle 106 and other vehicles, namely, a second vehicle 108a travelling in the same lane (i.e., the lane 604b) and ahead of the first vehicle 106, and a third vehicle 108b travelling in an adjacent lane (i.e., the lane 604c) and in an opposite flow of traffic of the lane 604b (i.e., in a direction towards the first vehicle 106).)

Regarding claim(s) 14. Al-Stouhi discloses further comprising recording, by the first vehicle, an image depicting the plurality of vehicles in traffic (para. 38, IG. 1A, the first vehicle 106 can transmit, receive, and/or exchange communications including data, messages, images, and/or other information with other vehicles, user, or infrastructures, using DSRC. In particular, the first vehicle 106 is equipped with a vehicle-to-vehicle (V2V) transceiver 110 that can exchange messages and information with other vehicles, users, or infrastructures that are operable for computer communication with the first vehicle 106.), and further depicting the second plurality of infrared light pulses (para. 54, passive sensors including infrared sensor.)

Regarding claim(s) 15. Al-Stouhi discloses after determining which particular vehicle is associated with the second wireless address or identification code, transmitting, by the first vehicle to the second vehicle, a first wireless message that includes both the first wireless address or identification code and the second wireless address or identification code (para. 59 and para. 66, , the method 200 optionally includes transmitting a message from the first vehicle 104 to the second vehicle 108, the message including the capture interval. In some embodiments, the message includes the capture interval and a start time for data acquisition of the sensor data from the sensor unit 154 of the second vehicle 108.)

Regarding claim(s) 16. Al-Stouhi discloses receiving, by the first vehicle, a second wireless message transmitted by the second vehicle, the second wireless message indicating both the first wireless address or identification code and the second wireless address or identification code (para. 38, the first vehicle 106 and the second vehicle 108, using the V2V transceiver 110 and the V2V transceiver 112, can transmit sensor data to one another acquired by each respective vehicle. Para. 66, FIG. 3B is a timing diagram 304 showing the capture intervals and actuation times for the first vehicle 106 and the second vehicle 108. A sensor trigger pulse activates the sensor unit 126 of the first vehicle 106 at t.sub.1 (0 s) and a sensor trigger pulse activates the sensor unit 154 of the second vehicle 108 at t.sub.2 (50 ms).)

Regarding claim(s) 18. Al-Stouhi discloses a camera mounted in or on the first vehicle, the camera sensitive to infrared light, the method further comprising (para. 34, para. 52, a sensory system, an interior or exterior camera system among others): recording, in the camera, simultaneous with the receiving the wireless message, an infrared image, the infrared image including the one or more pulses of infrared light; and determining, according to the infrared image, a direction toward the second vehicle (para. 40, In FIG. 1A, the first vehicle 106 and the second vehicle 108 can “see” or observe the target 114 utilizing respective sensors, which will be discussed in further detail herein with FIG. 1B. As shown in FIG. 1A, the first vehicle 106 emits a sensor pulse 116 towards the target 114,).

Regarding claim(s) 19. Al-Stouhi discloses transmitting, by the first vehicle, a subsequent wireless message indicating a wireless address of the first vehicle; and emitting, by the first vehicle, a subsequent infrared pulse simultaneous with the subsequent wireless message (para. 88, Localization will now be discussed in more detail with reference to FIG. 6B. FIG. 6B is exemplary traffic scenario 618 for localization using synchronized vehicle sensor data acquisition according to an exemplary embodiment, similar to FIG. 6A, but including a target 606).

Regarding claim(s) 20. Al-Stouhi discloses determining, by the first vehicle, that a collision with the second vehicle is imminent; and transmitting, to the second vehicle, an emergency wireless message requesting that the second vehicle perform a particular action to avoid the imminent collision (para. 94, advanced driver assistance systems can use the self-localized positions for anti-collision purposes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Stouhi et al. US2019/0069051 (“Al-Stouhi”) in view Breed et al US2007/0262574 (“Breed”).

Regarding claim(s) 4. Al-Stouhi does not explicitly disclose wherein the infrared detector is configured to have higher angular resolution in a forward quadrant and a backward quadrant than in lateral quadrants, the quadrants relative to a forward direction of the first vehicle.
Breed teaches another vehicle system and method and FIGS. 8A-8D, the optical sensors are typically located for an automotive vehicle at the positions where the desired information is available with the greatest resolution. These positions are typically in the center front and center rear of the occupancy seat and at the center on each side and top. This is in contrast to the optimum location for ultrasonic sensors, which are the corners of such a rectangle that outlines the seated volume. Styling and other constraints often prevent mounting of transducers at the optimum locations (para. 412).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Al-Stouhi by incorporating the applied teaching of Breed to improve vehicle data gathering based on desired location with the greatest resolution.

	


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666